DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 9/8/2020 and 12/24/2021 have 
been entered. Claims 1-14 are presented for examination. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Pokrajac et al. (Pokrajac et al. – 2015/0077257; herein after referred to as “Pokrajac”).
Regarding claim 1, Pokrajac discloses a wireless signal device, comprising: 
2a device body, comprising a through hole (Pokrajac; par. 0042, 0052-0056, 0060, figures 

3a fastening belt, wherein a fixed end of the fastening belt is affixed to the device 4body, 
and a free end of the fastening belt is adapted to be inserted into the 5through hole; 6a wireless signal module, disposed in the device body; and 7a switch unit, disposed in the device body, wherein in a signal transmission mode, 8the fastening belt passes through the through hole, and the switch unit is 9pressed by the fastening belt to activate the wireless signal module (Pokrajac; par. 0010, 0012, 0015, 0042, 0052-0056, 0058, 0060, figures 1a-1c, 2a-2c, 3a-3c, 4a-4b, 5a-5b; a banded tag holder 12, loop hole 42, RFID tag 10, continuity pin 40, anti-tamper dimple 22, continuity dimple 24, tongue 26 inserted into loop 42 to complete the circuit to arm the RFID tag 10, secure section 20, conductive plastic material, conductive landing area).
	Regarding claim 2, Pokrajac discloses t1he wireless signal device as claimed in claim 1, wherein the switch unit 2comprises a first conductive sheet and a second conductive sheet, and when the fastening 3belt is not inserted into the through hole, the first conductive sheet is separated from the 4second conductive sheet, and when the fastening belt passes through the through hole, the 5fastening belt pushes the first conductive sheet to contact the second conductive sheet (Pokrajac; par. 0010, 0012, 0015, 0042, 0052-0056, 0058, 0060, figures 1a-1c, 2a-2c, 3a-3c, 4a-4b, 5a-5b; a banded tag holder 12, loop hole 42, RFID tag 10, continuity pin 40, anti-tamper dimple 22, continuity dimple 24, tongue 26 inserted into loop 42 to complete the circuit to arm the RFID tag 10, secure section 20, conductive plastic material, conductive landing area).  
1Regarding claim 3, Pokrajac discloses the wireless signal device as claimed in claim 2, further comprising a hook, 2wherein the fastening belt comprises a first belt surface, a second belt 
1Regarding claim 4, Pokrajac discloses the wireless signal device as claimed in claim 2, further comprising a battery, 2wherein the wireless signal module comprises a module substrate, the first conductive sheet 3 and the second conductive sheet are connected to the module substrate, a first electrode of 114 the battery is coupled to the first conductive sheet via the module substrate, and a second 5electrode of the battery is coupled to the second conductive sheet via the module substrate (Pokrajac; par. 0010, 0012, 0015, 0042, 0052-0056, 0058, 0060, figures 1a-1c, 2a-2c, 3a-3c, 4a-4b, 5a-5b; a banded tag holder 12, loop hole 42, RFID tag 10, continuity pin 40, anti-tamper dimple 22, continuity dimple 24, tongue 26 inserted into loop 42 to complete the circuit to arm the RFID tag 10, secure section 20, conductive plastic material, conductive landing area; figures 7a-7e, 8a-8c, par. 0048, 0049 – battery 62, PCB 54, contact pins 74, contact 80).  
1Regarding claim 14, Pokrajac discloses the wireless signal device as claimed in claim 2, wherein the wireless signal 2module comprises an antenna, and the wireless signal module is adapted to send a wireless 3signal via the antenna (Pokrajac; par. 0010, 0012, 0015, 0042, 0052-0056, 0058, 0060, figures 1a-1c, 2a-2c, 3a-3c, 4a-4b, 5a-5b; a banded tag holder 12, loop hole 42, RFID tag 10, continuity pin 40, anti-tamper dimple 22, continuity dimple 24, tongue 26 .

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose:
i. 1the wireless signal device as claimed in claim 4, wherein the module substrate 2comprises a first substrate surface and the second substrate surface, the first substrate 3surface is opposite the second substrate surface, the first conductive sheet is disposed on 4the first substrate surface, and the second conductive sheet is disposed on the second 5substrate surface (claim 5, claims 6-8 depend on claim).  
1ii. the wireless signal device as claimed in claim 4, further comprising a spacer, 2wherein the device body comprises a first chamber and a second chamber, the spacer is 3located between the first chamber and the second chamber, a through hole is formed in the 4first chamber, the wireless signal module and the battery are disposed in the second 5chamber, and the first conductive sheet and the second conductive sheet extend from the 6 second chamber to the first chamber through the spacer (claim 9, claim 10-13 depends on claim 9).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887